ORDER
Husband appeals from the order of the trial court awarding wife $3,000 per month temporary maintenance and ordering husband to maintain wife’s existing medical and automobile insurance. The award was made retroactive to July 10, 1992, the date which wife had filed her motion for temporary maintenance. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).